Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 30, 2021

                                       No. 04-21-00346-CR

                                          Noel RAMOS,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR5308B
                            Honorable Pat Priest, Judge Presiding


                                         ORDER
       The trial court imposed sentence on May 27, 2014. Because appellant did not file a
motion for new trial, the notice of appeal was due to be filed on June 26, 2014. Tex. R. App. P.
26.2(a)(1). On August 18, 2021, appellant filed a pro se “Late Notice of Appeal,” which we will
construe as a motion to late-file his notice of appeal.

        “A timely notice of appeal is necessary to invoke the jurisdiction of this Court.” Taylor v.
State, 424 S.W.3d 39, 43 (Tex. Crim. App. 2014). “A defendant’s notice of appeal is timely if
filed within thirty days after the day sentence is imposed or suspended, or within ninety days
after sentencing if the defendant timely files a motion for new trial.” Id. (citing Tex. R. App. P.
26.2(a)(1)). Because appellant did not timely file a notice of appeal, it appears that we lack
jurisdiction over this appeal.

        We, therefore, ORDER appellant to show cause no later than September 13, 2021 why
this appeal should not be dismissed for lack of jurisdiction. If appellant does not timely respond,
this appeal will be dismissed. All appellate deadlines are suspended until further order of the
court.


                                                      _________________________________
                                                      Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court